ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on March 7, 1972 (258 So.2d 528) dismissing a suggestion for writ of prohibition directed to the Circuit Court of Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed July 5, 1973 (283 So.2d 85) and mandate now lodged in this court, quashed this court’s judgment and remanded the cause,
Now, Therefore, it is Ordered that the judgment of this court heretofore filed in this cause is vacated, the opinion and judg*376ment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the original sentences of the trial court upon the pleas of guilty of the two offenses charged are reinstated and the cause is remanded to the trial court for such appropriate proceedings as may be necessary to carry out the sentences of the court.